                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                  July 09, 2019
                                IN THE UNITED STATES DISTRICT COURT
                                                                               David J. Bradley, Clerk
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

ERIC SWARTZ,                                          §
     Plaintiff,                                       §
                                                      §
v.                                                    §    CIVIL ACTION NO. H-19-0889
                                                      §
TEXTRON GROUND SUPPORT                                §
EQUIPMENT INC. f/k/a Tug                              §
Technologies Corp.,                                   §
     Defendant.                                       §

                                             MEMORANDUM AND ORDER

            This personal injury case is before the Court on the Motion to Transfer Venue

Under 28 U.S.C. § 1404(a) (“Motion to Transfer”) [Doc. # 8] filed by Defendant

Textron Ground Support Equipment Inc. (“Textron”). Plaintiff Eric Swartz neither

filed a response to the Motion to Transfer nor requested an extension of the response

deadline. Pursuant to the Local Rules of the United States District Court for the

Southern District of Texas, failure to respond to a motion is taken as a representation

of no opposition. See S.D. TEX. R. 7.3, 7.4. However, in the interests of justice, the

Court will address the Motion to Transfer on its merits.

            The Court has reviewed the record and the applicable legal authorities. Based

on this review, the Court grants the Motion to Transfer and transfers this case to the

United States District Court for the Northern District of Texas pursuant to § 1404(a).


P:\ORDERS\11-2019\0889MTransfer.wpd 190709.1200
I.          BACKGROUND

            Plaintiff is a resident of Collin County, Texas, located in the Eastern District of

Texas, Sherman Division. Textron is a Delaware corporation with its principal place

of business in Georgia.

            Plaintiff alleges that he was injured in February 2017 while working for

American Airlines as a baggage agent. It is undisputed that Plaintiff was working at

the Dallas Forth Worth International Airport (“DFW”) in Tarrant County, Texas, at

the time of his injury. Plaintiff alleges that he was using a Textron belt loader to load

baggage into a Boeing 767 aircraft. Plaintiff alleges that, after the baggage loading

process was completed, he was walking down the belt loader. Plaintiff alleges that the

safety railing on the belt loader collapsed, causing him to fall several feet to the

ground. Plaintiff alleges that he injured his left knee and right foot in the fall.

            Plaintiff was transported to the emergency department at Medical City Las

Colinas in Dallas County, Texas, for treatment following the incident. At the

emergency department, it was determined that Plaintiff suffered a fracture of the right

calcaneous, or heel bone.

            Plaintiff filed this lawsuit against Textron in state court in Harris County,

Texas. Textron filed a timely Notice of Removal [Doc. # 1]. Textron filed the

pending Motion to Transfer, noting that the lawsuit had no connection with Harris


P:\ORDERS\11-2019\0889MTransfer.wpd 190709.1200   2
County, Texas, except that Plaintiff’s attorney has his office in Houston. Textron

argues that the case should be transferred to the Northern District of Texas, Fort

Worth Division, pursuant to 28 U.S.C. § 1404(a). The Motion to Transfer is now ripe

for decision.

II.         APPLICABLE LEGAL STANDARD

            The Court may transfer a case “for the convenience of parties and witnesses, in

the interest of justice” to any federal district where it might have been brought. See

28 U.S.C. § 1404(a). The party seeking to transfer venue bears the burden to satisfy

the statutory requirements of § 1404(a) and demonstrate that a transfer is for the

convenience of parties and witnesses and is in the interest of justice. See In re

Volkswagen of Am., Inc., 545 F.3d 304, 315 (5th Cir. 2008) (en banc). The ultimate

decision whether to transfer a case pursuant to § 1404(a) is within the sound discretion

of the district court. See Peteet v. Dow Chem. Co., 868 F.2d 1428, 1436 (5th Cir.

1989).

            The Court first must determine whether the proposed transferee forum qualifies

as a judicial district where the civil action might have been brought under the

applicable venue statute. In re Horseshoe Entm’t, 337 F.3d 429, 433 (5th Cir. 2003).

            “If the action could have been brought in the alternate venue, the court must

then weigh a series of non-exhaustive private and public interest factors, none of


P:\ORDERS\11-2019\0889MTransfer.wpd 190709.1200   3
which is given dispositive weight.” LeBlanc v. C.R. Eng., Inc., 961 F. Supp. 2d 819,

830 (N.D. Tex. 2013) (citing In re Volkswagen, 545 F.3d at 315). The private interest

factors are “(1) the relative ease of access to sources of proof; (2) the availability of

compulsory process to secure the attendance of witnesses; (3) the cost of attendance

for willing witnesses; and (4) all other practical problems that make trial of a case

easy, expeditious and inexpensive.” In re Volkswagen, 545 F.3d at 315 (internal

quotation marks and citation omitted). The public interest factors are “(1) the

administrative difficulties flowing from court congestion; (2) the local interest in

having localized interests decided at home; (3) the familiarity of the forum with the

law that will govern the case; and (4) the avoidance of unnecessary problems of

conflict of laws [or in] the application of foreign law.” Id. (internal quotation marks

and citation omitted) (alteration in original).

            In the Fifth Circuit, a plaintiff’s choice of venue is not a separate factor in the

§ 1404(a) analysis, but the importance of a plaintiff’s choice is taken into account by

the significant burden placed on the movant to show good cause for the transfer. Id.

at 314 n.10 (“Although a plaintiff’s choice of venue is not a distinct factor in the

venue transfer analysis, it is nonetheless taken into account as it places a significant

burden on the movant to show good cause for the transfer.”). Generally, unless the

proposed transferee venue is “clearly more convenient” than the plaintiff’s chosen


P:\ORDERS\11-2019\0889MTransfer.wpd 190709.1200   4
venue, the plaintiff’s choice should be given deference. See id. at 315. The degree

of deference is higher when the plaintiff has chosen his home forum. See TransFirst

Grp., Inc. v. Magliarditi, 237 F. Supp. 3d 444, 459 (N.D. Tex. 2017). When a

plaintiff is not a resident of the chosen forum, however, or when the operative facts

underlying the case did not occur in the chosen forum, the court gives less deference

to a plaintiff’s choice of venue. See id.

III.        ANALYSIS

            A.          Available Alternative Forum

            There is no dispute that this lawsuit could have been filed in the Northern

District of Texas. A civil action may be filed in “a judicial district in which a

substantial part of the events or omissions giving rise to the claim occurred . . ..” 28

U.S.C. § 1391(b)(2). In this case, it is uncontroverted that Plaintiff was injured at

DFW in Tarrant County, located in the Fort Worth Division of the Northern District

of Texas. Textron does not challenge personal jurisdiction in the Northern District of

Texas. Therefore, the initial requirement for transfer pursuant to § 1404(a) is satisfied

in this case.

            B.          Private Interest Factors

            The Court must consider the private interest factors: “(1) the relative ease of

access to sources of proof; (2) the availability of compulsory process to secure the


P:\ORDERS\11-2019\0889MTransfer.wpd 190709.1200    5
attendance of witnesses; (3) the cost of attendance for willing witnesses; and (4) all

other practical problems that make trial of a case easy, expeditious and inexpensive.”1

In re Volkswagen, 545 F.3d at 315 (internal quotation marks and citation omitted).

The Court finds that these factors weigh heavily in favor of transfer.

            The Northern District of Texas is more convenient for the parties. Plaintiff

resides in the Eastern District of Texas,2 but Collin County is immediately adjacent

to the Northern District of Texas. Collin County is approximately 250 miles from

Houston, but only approximately 45 miles from Fort Worth. Textron asserts that the

Northern District of Texas is a more convenient forum for its witnesses.

            Plaintiff’s employment records, medical records, and the accident investigation

records are all located in the Northern District of Texas. Plaintiff has not identified

any evidence located in the Southern District of Texas. This “ease of access to

sources of proof” factor weighs in favor of transfer.


1
            The “convenience of counsel is not a factor to be assessed in determining whether to
            transfer a case under § 1404(a).” In re Volkswagen AG, 371 F.3d 201, 206 (5th Cir.
            2004) (citing In re Horseshoe Entm’t, 337 F.3d 429, 434 (5th Cir. 2003) (finding that
            the “factor of ‘location of counsel’ is irrelevant and improper for consideration in
            determining the question of transfer of venue”)); Holcombe v. Advanced Integration
            Tech., 2018 WL 1169466, *6 (E.D. Tex. Mar. 6, 2018). Therefore, the Court does not
            consider that Plaintiff’s counsel is located in Houston, Texas, for purposes of the
            § 1404(a) analysis.
2
            Because Plaintiff is not a resident of the Southern District of Texas, the Court gives
            less deference to his choice of this forum. See TransFirst Grp., Inc. v. Magliarditi,
            237 F. Supp. 3d 444, 459 (N.D. Tex. 2017).

P:\ORDERS\11-2019\0889MTransfer.wpd 190709.1200   6
            Textron has identified non-party witnesses who would not be subject to this

Court’s subpoena power. These witnesses include American Airlines employees at

DFW and Plaintiff’s medical providers. Because the witnesses reside either in the

DFW area or in Collin County, Texas, they are within the 100-mile subpoena power

of the Northern District of Texas.3 This factor weighs in favor of transfer.

            To the extent the identified witnesses would attend a trial in this case willingly,

it would be more expensive and less convenient for them to travel to Houston than to

travel to Fort Worth. Most of the identified witnesses reside within a short distance

of the Fort Worth Division federal courthouse. Houston, however, is approximately

250 miles away. Travel to Houston by witnesses appearing for trial by agreement

would likely require transportation, lodging, and meal expenses not required for their

appearance for a trial in the Northern District of Texas. This factor weighs in favor

of transfer.

            There are no practical problems in the Northern District of Texas that make trial

of this case more easy or expeditious in the current district. Both the Southern District

of Texas and the Northern District of Texas are busy courts. The case is in its very




3
            A court may issue a subpoena commanding a person to attend a trial, hearing, or
            deposition “within 100 miles of where the person resides, is employed, or regularly
            transacts business in person.” FED. R. CIV. P. 45(c)(1)(A).

P:\ORDERS\11-2019\0889MTransfer.wpd 190709.1200   7
early stages, so there is no indication that transfer to the Northern District of Texas

would result in delay or other prejudice to Plaintiff.

            The Court finds that the private interest factors weigh heavily in favor of

transfer of this lawsuit from the Southern District of Texas to the Northern District of

Texas, Fort Worth Division.

            C.          Public Interest Factors

            The Court must also consider the public interest factors: “(1) the administrative

difficulties flowing from court congestion; (2) the local interest in having localized

interests decided at home; (3) the familiarity of the forum with the law that will

govern the case; and (4) the avoidance of unnecessary problems of conflict of laws [or

in] the application of foreign law.” In re Volkswagen, 545 F.3d at 315 (internal

quotation marks and citation omitted) (alteration in original). The administrative

difficulties flowing from court congestion, the familiarity of the forum with the

governing law, and the avoidance of unnecessary problems with conflicts of law or

the application of foreign law do not weigh in favor of or against transfer. The two

federal district courts are very busy, and they have similar familiarity with Texas

personal injury law. There is no indication that there are conflicts or foreign law

issues in this case.




P:\ORDERS\11-2019\0889MTransfer.wpd 190709.1200   8
            The second factor – the local interest in having localized interests decided at

home – weighs heavily in favor of transfer. “Jury duty is a burden that ought not to

be imposed upon the people of a community which has no relation to the litigation.”

In re Volkswagen AG, 371 F.3d at 206. This lawsuit has no connection with the

Southern District of Texas or with the people who reside in the district and serve on

its juries.

            The local interest in the Northern District of Texas, on the other hand, is

significant. Plaintiff’s lawsuit is based on an accident and injury that occurred wholly

within the Northern District. The residents of the Northern District of Texas, Fort

Worth Division, have a significant interest in the safety of workers at DFW and in the

conduct of a company that provides equipment for those workers. Therefore, the

public interest factors weigh in favor of transfer.

IV.         CONCLUSION AND ORDER

            The uncontroverted record demonstrates that the convenience of the parties and

witnesses, and the interest of justice, strongly favors transfer of this case to the

Northern District of Texas, a district in which the lawsuit could have been filed. As

a result, it is hereby




P:\ORDERS\11-2019\0889MTransfer.wpd 190709.1200   9
            ORDERED that Textron’s Motion to Transfer [Doc. # 8] is GRANTED. The

case will be transferred to the Northern District of Texas, Fort Worth Division, by

separate order.

            SIGNED at Houston, Texas, this 9th day of July, 2019.




                                                                NAN Y F. ATLAS
                                                       SENIOR UNI   STATES DISTRICT JUDGE




P:\ORDERS\11-2019\0889MTransfer.wpd 190709.1200   10
